Title: To Benjamin Franklin from Daniel Mildred, 16 July 1782
From: Mildred, Daniel
To: Franklin, Benjamin


Esteem’d Friend Benjamin Franklin
London 16. 7mo 1782
My friend Richard Vaux being on his Voyage to America and intending to pass thro’ France, I take the liberty of introducing him to thee as a Gentleman and a particular freind of mine. Any Civilities shewn him Shall esteem as confer’d on my Self and Should he have occasion for Cash if thou wilt do me the favour to Supply him to the Amount of One hundred Pounds his draught on Me for that sum shall be duly honoured. And thy Kindness gratefully acknowledged.

With unfeigned respect I remain thy Affectionate friend
Danl Mildred
 
Addressed: Benjamin Franklin Esq
